         Case 1:18-cv-11924-FDS Document 45 Filed 04/16/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                           Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

      MOTION OF WILMINGTON SAVINGS FOR SUMMARY JUDGMENT

       NOW COMES Wilmington Savings, as defined below, and respectfully moves

for summary judgment in its favor. This Court has dismissed all other claims of

Matthew Vanderhoop (the “Plaintiff”) and, as to the remaining claim for breach of

contract, he simply alleges that he never received a statutory foreclosure notice. As

Wilmington Savings demonstrates in this motion, Wilmington Savings provided the

statutory notice to the Plaintiff. Further, by his own admission, Plaintiff concedes that

he failed to respond to Wilmington Savings’ notice. Therefore, there are no disputed

issues of material fact and Wilmington Savings is entitled to judgment as a matter of

law. In support of this motion, Wilmington Savings Fund Society FSB, d/b/a

Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT 2014-

10TT (“Wilmington Savings”) submits contemporaneously herewith its Memorandum

of Law in Support of Motion of Wilmington Savings for Summary Judgment.




                                                                                            1
        Case 1:18-cv-11924-FDS Document 45 Filed 04/16/19 Page 2 of 2




                                      Respectfully submitted,

                                      WILMINGTON SAVINGS FUND SOCIETY
                                      FSB, D/B/A CHRISTIANA TRUST, NOT
                                      IN ITS INDIVIDUAL CAPACITY, BUT
                                      SOLELY AS TRUSTEE FOR
                                      BCAT 2014-10TT,

                                      By its attorneys,

                                      /s/ Aaron A. Fredericks, Esq.
                                      Richard C. Demerle, Esq. (BBO#652242)
                                      Aaron A. Fredericks, Esq. (BBO#688412)
                                      Sassoon & Cymrot, LLP
                                      84 State Street
                                      Boston, MA 02109
                                      (617) 720-0099
                                      AFredericks@SassoonCymrot.com

DATE: April 16, 2019




                                                                               2
